   Case 3:18-cv-01529-JLS-MDD Document 6 Filed 10/03/18 PageID.260 Page 1 of 1




                         United States District Court
                            SOUTHERN DISTRICT OF CALIFORNIA


Les Ferguson, individually and on behalf of
all others similarly situated
                                                                  Civil No. 18CV1529-JLS(MDD)
                                                   Plaintiff,
                                            V.
                                                                             DEFAULT
CVS Pharmacy, Inc. et al.


                                                 Defendant.


       It appears from the record in the above entitled action that Summons issued on the Original
Complaint Filed on 7/05/2018 has been regularly served upon each of the Defendants hereinafter
named; and it appears from the affidavit of counsel for Plaintiff and the records herein that each of the
Defendants has failed to plead or otherwise defend in said action as required by said Summons and
provided by the Federal Rules of Civil Procedure. Now, therefore, on request of counsel for Plaintiff,
the DEFAULT of each of the following Defendants is hereby entered: CVS Pharmacy, Inc.




Entered On: Oct 3, 2018                                              JOHN MORRILL, Clerk of Court
                                                                By: s/ J. Petersen
                                                                                      J. Petersen, Deputy
